DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 03/22/2021, claims 1, 13 and 16 have been amended, claims 31-34 are new, claims 2-3, 5-6, 8, 10, 14-15 and 17-20 have been cancelled.  Currently, claims 1, 4, 7, 9, 11-13, 16 and 21-34 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 recites the limitation "the plurality of touch driving electrodes" and “the one of the touch driving electrodes” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the touch driving electrodes as touch electrodes as claimed in claim 1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 9, 11, 21-22, 27-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130342770 A1), in view of Beaulieu (US 20030185313 A1), in view of Reynolds (US 20150091864 A1), in view of Inada et al. (US 20130082763 A1).

the touch display device comprising: a plurality of touch electrodes that are arranged outside or inside the display panel; and a touch sensing circuit configured to output a first touch driving signal to drive at least one of the touch electrodes and to senses a touch or a touch position in the touch sensing mode, (Para 24, para 41-45)
wherein touch sensing circuit is further configured to, in the touch sensing mode,  output the first touch driving signal having a modulated waveform in the touch sensing mode, the modulated waveform having a high section and low section within one period, a ratio of the high section to one period defining a duty ratio of the modulated waveform, (Para 22, Para 41-45, Figs 1-2 and 6)
wherein the touch sensing circuit is further configured to output, a second touch driving signal to another of the touch electrode adjacent to the one of the touch electrode. (Para 22, Para 41-45, Figs 1-2 and 6. T2 is the second driving signal)
wherein the second touch driving signal has a waveform having a high section and low section, and having a higher amplitude than the low section of the second touch 
wherein the second touch driving signal has at least one of the same frequency and same amplitude as the first touch driving signal. (Para 22, Para 41-45, Figs 1-2 and 6. It is the same driving signal sequentially applied)
However Kim does not teach (i) wherein the touch sensing circuit is further configured to amplitude modulate a rectangular wave to output the first touch driving signal having a modulated waveform.
(ii) a touch sensing circuit configured to output a first touch driving signal with a trapezoidal shape, wherein the high section of the modulated waveform includes a rising section, a middle section, and a falling section, wherein an amplitude of the modulated waveform: is maintained at a low level in the low section, and rises from the low level to a high level at a predetermined gradient in the rising section and falls from the high level to the low level at the predetermined gradient in the falling section, the rising section and the falling section being symmetrical with each other with respective to the middle section, wherein the predetermined gradient is greater than 0 degree and smaller than 90 degrees, and the amplitude of the modulated waveform does not rise form the love level vertically at 90 degrees in the rising section or fall to the low level vertically at 90 degrees in the falling section, wherein the amplitude of the modulated 
(iii) the high section of the second touch driving signal being concurrent with the high section of the first touch driving signal in the touch sensing mode; 
However, regarding to the aforementioned feature (i),
Beaulieu teaches wherein a circuit is configure to modulate a rectangular wave on the basis of the waveform modulation information to output the signal with the modulated waveform. (Para 41-46).
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim with Beaulieu to teach wherein the touch sensing circuit is further configured to amplitude modulate a rectangular wave to output the first touch driving signal having a modulated waveform in order to produce the predictable result of modulated driving signal as taught by Kim by using the pulse generation and modulation method of Beaulieu.
Regarding to the aforementioned feature (ii),
Reynolds teaches a touch sensing circuit configured to output a first touch driving signal with a trapezoidal shape, wherein the high section of the modulated waveform includes a rising section, a middle section, and a falling section, wherein an amplitude of the modulated waveform: is maintained at a low level in the low section, and rises from the low level to a high level at a predetermined gradient in the rising section and falls from the high level to the low level at the predetermined gradient in the falling section, the rising section and the falling section being symmetrical with each other with respective to the middle section, wherein the predetermined gradient is greater than 0 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim and Beaulieu with Reynolds to teach a touch sensing circuit configured to output a first touch driving signal with a trapezoidal shape, wherein the high section of the modulated waveform includes a rising section, a middle section, and a falling section, wherein an amplitude of the modulated waveform: is maintained at a low level in the low section, and rises from the low level to a high level at a predetermined gradient in the rising section and falls from the high level to the low level at the predetermined gradient in the falling section, the rising section and the falling section being symmetrical with each other with respective to the middle section, wherein the predetermined gradient is greater than 0 degree and smaller than 90 degrees, and the amplitude of the modulated waveform does not rise form the love level vertically at 90 degrees in the rising section or fall to the low level vertically at 90 degrees in the falling section, wherein the amplitude of the modulated waveform is at the high level in the middle section between the rising section and the falling section to produce the predictable result of touch detection with the touch driving signal waveform 
However, regarding to the aforementioned feature (iii),
Inada teaches the second touch driving signal is concurrent with the first driving signal. (Para 61-62)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim, Beaulieu, and Reynolds with Inada to teach the high section of the second touch driving signal being concurrent with the 

Regarding claim 4, please refer to the rejection for claim 1 as claim 1 already shows the first and second driving signal are the same waveform.

Regarding claim 7, Kim, Beaulieu, Reynolds and Inada already teach the touch display device according to claim 1,
And Reynolds further teaches wherein the predetermined gradient of the amplitude of the modulated waveform is between 45 degrees and 80 degree with respect to the lower level. (Para 84 see rejection for claim 1)

Regarding claim 9, Kim, Beaulieu, Reynolds and Inada already teach the touch display device according to claim 1, 
And Kim further teaches wherein a display section for the display mode and an adjacent touch section for the touch sensing mode are temporally separated from each other within one frame period, and wherein one frame section includes one or more display sections and one or more touch sections. (Para 41. Fig. 6)

Regarding claim 11, Kim, Beaulieu, Reynolds and Inada already teach the touch display device according to claim 1, 
And Beaulieu further teaches wherein the touch sensing circuit is further configure to modulate a rectangular wave on the basis of the waveform modulation 
However Kim, Reynolds and Inada do not teach a lookup table that stores waveform modulation information, wherein the touch sensing circuit is further configure to modulate a rectangular wave on the basis of the waveform modulation information to output the first touch driving signal with the modulated waveform.
However Beaulieu already teaches uses of look up data to store signal data which are then used to generate a pulse. (Para 44)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim, Inada, Reynolds and Beaulieu with this additional teaching of  Beaulieu to teach a lookup table that stores waveform modulation information, wherein the touch sensing circuit is further configure to modulate a rectangular wave on the basis of the waveform modulation information to output the first touch driving signal with the modulated waveform in order to produce the predictable result of modulated driving signal as taught by Kim by using the pulse generation and modulation method of Beaulieu in which case the known method of using the look up table is further applied to be used with a pulse modulator.

Regarding claim 21, Kim, Beaulieu, Reynolds and Inada already teach the touch display device according to claim 1, 
And Reynolds further teaches wherein the rising section of the modulated waveform has a different shape from a rising section of the rectangular wave, or the falling section of the modulated waveform has a different shape from a falling section of 

Regarding claim 22, Kim, Beaulieu, Reynolds and Inada already teach the touch display device according to claim 1, 
And Beaulieu further teaches wherein the touch sensing circuit is further configured to frequency-modulate the rectangular wave, the modulated waveform being amplitude-modulated and frequency-modulated from the rectangular wave. (Para 41-46)

Regarding claim 27, Kim, Beaulieu, Reynolds and Inada already teach the touch display device according to claim 1, 
And Reynolds further teaches wherein the amplitude of the modulated waveform is maintained substantially constant at the high level in the middle section. (Para 84 see rejection for claim 1)

Regarding claim 28, Kim, Beaulieu, Reynolds and Inada already teach the touch display device according to claim 1, 
However Kim, Beaulieu, Reynolds and Inada do not teach wherein the rectangular waveform has a high section and a low section within the one period, the rectangular waveform having a higher amplitude in the high section of the rectangular waveform than in the low section of the rectangular waveform, and wherein a highest 
However Beaulieu teaches method of waveform modulation (Para 41-46.  Beaulieu already teaches modulation of the rectangular waveform)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim, Beaulieu, Reynolds and Inada with the additional teaching of Beaulieu to teach wherein the rectangular waveform has a high section and a low section within the one period, the rectangular waveform having a higher amplitude in the high section of the rectangular waveform than in the low section of the rectangular waveform, and wherein a highest amplitude of the modulated waveform is equal to or lower than a highest amplitude of the rectangular wave, and an area under the high section of the modulated waveform is less than an area under the high section of the rectangular wave in order to produce the predictable result of touch detection by having the modulated waveform to have the rectangular waveform having a higher amplitude in the high section of the rectangular waveform than in the low section of the rectangular waveform, and wherein a highest amplitude of the modulated waveform is equal to or lower than a highest amplitude of the rectangular wave, and an area under the high section of the modulated waveform is less than an area under the high section of the rectangular wave providing with the modulated method of Beaulieu.

	Regarding claim 31, Kim, Beaulieu, Reynolds and Inada already teach the touch display device according to claim 1, 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130342770 A1), in view of Beaulieu (US 20030185313 A1), in view of in view of Reynolds (US 20150091864 A1), in view of Inada et al. (US 20130082763 A1), further in view of Brosnan (US 20120105353 A1).

And the rejection in claim 1 already shows that wherein the touch sensing circuit is further configured to amplitude-modulate the rectangular wave to output the modulated waveform having a different shape from the rectangular wave.
 However Kim, Beaulieu, Reynolds and Inada do not teach (i) and wherein an area under the modulated waveform is substantially same as an area under the rectangular wave.
(ii) wherein the touch sensing circuit is further configured to change the waveform of the first touch driving signal to a different waveform to reduce noise caused by modulating the waveform of the first touch driving signal.
However, regarding to the aforementioned feature (i),
However Beaulieu teaches method of waveform modulation (Para 41-46)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim, Beaulieu, Reynolds and Inada with the additional teaching of Beaulieu to teach wherein an area under the modulated waveform is substantially same as an area under the rectangular wave in order to produce the predictable result of touch detection by having the modulated waveform to have the same area as the rectangular form providing with the modulated method of Beaulieu.
However, regarding to the aforementioned feature (ii),
However Brosnan teaches wherein the touch sensing circuit is further configured to change the waveform of the first touch driving signal to a different waveform to 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim, Beaulieu, Reynolds and Inada with Brosnan to teach wherein the touch sensing circuit changes a waveform of the touch driving signal to a waveform in which noise is avoided as a noise measurement result in modulating the waveform of the touch driving signal to enhance touch location detection accuracy by avoiding interference.

Claims 13, 16, 23-26, 29-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130342770 A1), in view of Beaulieu (US 20030185313 A1), in view of Reynolds (US 20150091864 A1), in view of Inada et al. (US 20130082763 A1), further in view of Lee et al. (US 20160018916 A1).
Regarding claim 13, Kim teaches a driving method of a touch display device having a display panel including a plurality of sub pixels and having a display mode for 
the driving method comprising: driving data lines and gate liens in a display section for the display mode, (Para 22, Para 41-45, Figs 1-2 and 6)
outputting a first touch driving signal for driving at least one of a plurality of touch electrodes arranged outside or inside the display panel in a touch section for the touch sensing mode, (Para 24, para 41-45)
and outputting in the touch sensing mode, a second touch driving signal to another of the touch electrodes adjacent to the one of the touch electrodes, (Para 22, Para 41-45, Figs 1-2 and 6. It is the same driving signal sequentially applied)
wherein the outputting of the first touch driving signal includes:  outputting the first touch driving signal including the modulated waveform, the modulated waveform having a high section and low section within one period, a ratio of the high section to 
wherein a waveform of the second touch driving signal has a predetermined electric potential in the display mode, and is changed to a low level electrical potential. (Para 22, Para 41-45, Figs 1-2 and 6.), 
wherein the second touch driving signal has at least one of the same frequency and same amplitude as the first touch driving signal. (Para 22, Para 41-45, Figs 1-2 and 6. It is the same driving signal sequentially applied)
However Kim does not teach (i) wherein the outputting of the first touch driving signal includes: amplitude modulating a rectangular wave to provide a modulate waveform.
(ii) wherein the high section of the modulated waveform includes a rising section, a middle section, and a falling section, and has a higher amplitude than the low section, each of the rising section and the falling section having a step shape, an amplitude of the modulated waveform rising from a low level to an intermediate level and then to a high level in the rising section to form a step at the intermediate level, and falling from the high level to the intermediate level and then to the low level in the failing section to form another step at the intermediate level, wherein the intermediate level in th rising section is the same level of amplitude as the intermediate level in the falling section,
(iii)  outputting in the touch sensing mode, concurrently with the outputting of the first touch driving signal, a second touch driving signal.
(iv) wherein a waveform of the second touch driving signal has a predetermined electric potential in the display mode, and is changed to a low level electrical potential different from the predetermined electric potential and then is changed to a high level electric potential higher than the low level electric potential in the touch sensing mode.
However, regarding to the aforementioned feature (i),
Beaulieu teaches wherein a circuit is configure to modulate a rectangular wave on the basis of the waveform modulation information to output the signal with the modulated waveform. (Para 41-46).
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim with Beaulieu to teach wherein the outputting of the first touch driving signal includes: amplitude modulating a rectangular wave to provide a modulate waveform in order to produce the predictable result of modulated driving signal as taught by Kim by using the pulse generation and modulation method of Beaulieu.
Regarding to the aforementioned feature (ii),
Reynolds teaches wherein the high section of the modulated waveform includes a rising section, a middle section, and a falling section, and has a higher amplitude than the low section, each of the rising section and the falling section having a step shape, an amplitude of the modulated waveform rising from a low level to an intermediate level and then to a high level in the rising section to form a step at the intermediate level, and falling from the high level to the intermediate level and then to the low level in the failing section to form another step at the intermediate level. (Para 84. This means any suitable waveform can be used including the one as described in the limitation. Please 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim and Beaulieu with Reynolds to teach wherein the high section of the modulated waveform includes a rising section, a middle section, and a falling section, and has a higher amplitude than the low section, each of the rising section and the falling section having a step shape, an amplitude of the modulated waveform rising from a low level to an intermediate level and then to a high level in the rising section to form a step at the intermediate level, and falling from the high level to the intermediate level and then to the low level in the failing section to form another step at the intermediate level to produce the predictable result of touch detection with the touch driving signal as taught by Reynolds since the using any waveform of any shapes that is used to drive the touch electrode is fully within the purview of anyone of ordinary skilled in the art.
However, regarding to the aforementioned feature (iii),
Inada teaches the second touch driving signal is concurrent with the first driving signal. (Para 61-62)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim, Beaulieu, and Reynolds with Inada to teach outputting in the touch sensing mode, concurrently with the outputting of the 
However, regarding to the aforementioned feature (iv),
However Lee teaches and wherein a waveform of the second touch driving signal has a predetermined electric potential in the display mode, and is changed to a low level electrical potential different from the predetermined electric potential and then is changed to a high level electric potential higher than the low level electric potential in the touch sensing mode. (Fig. 6 shows the common voltage is changed to a low level electrical potential different from the predetermined electric potential and then is changed to a high level electric potential higher than the low level electric potential in the touch sensing mode)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim, Beaulieu, Reynolds and Inada with Lee to teach and wherein a waveform of the second touch driving signal has a predetermined electric potential in the display mode, and is changed to a low level electrical potential different from the predetermined electric potential and then is changed to a high level electric potential higher than the low level electric potential in 

Regarding claim 16, refer to the rejection for claim 13.

Regarding claim 23, Kim, Beaulieu, Reynolds, Inada and Lee already teach the driving method according to claim 13,
And Reynolds further teaches wherein the rising section of the modulated waveform has a different shape from a rising section of the rectangular wave, or the falling section of the modulated waveform has a different shape from a falling section of the rectangular wave, or both, and wherein the low section of the modulated waveform has a substantially constant amplitude and separates the high section of the modulated waveform from a high section of a next modulated waveform of the first touch driving signal. (Para 84 see rejection for claim 13)

Regarding claim 24, Kim, Beaulieu, Reynolds, Inada and Lee already teach the driving method according to claim 13,
And Beaulieu further teaches wherein the outputting of the first touch driving signal further includes frequency-modulating the rectangular wave, the modulated 

Regarding claim 25, refer to the rejection for claim 23.

Regarding claim 26, refer to the rejection for claim 24.

Regarding claim 29, Kim, Beaulieu, Reynolds, Inada and Lee already teach the driving method according to claim 13, 
However Kim, Beaulieu, Reynolds, Inada and Lee do not teach wherein the rectangular waveform has a high section and a low section within the one period, the rectangular waveform having a higher amplitude in the high section of the rectangular waveform than in the low section of the rectangular waveform, and wherein a highest amplitude of the modulated waveform is equal to or lower than a highest amplitude of the rectangular wave, and an area under the high section of the modulated waveform is less than an area under the high section of the rectangular wave.
However Beaulieu teaches method of waveform modulation (Para 41-46 Beaulieu already teaches modulation of the rectangular waveform)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim, Beaulieu, Reynolds, Inada and Lee with the additional teaching of Beaulieu to teach wherein the rectangular waveform has a high section and a low section within the one period, the rectangular waveform having a higher amplitude in the high section of the rectangular waveform than in the low 

Regarding claim 30, refer to the rejection for claim 29.

Regarding claim 32, Kim, Beaulieu, Reynolds and Inada already the touch display device according to claim 1, 
However Kim, Beaulieu, Reynolds and Inada do not teach wherein the second touch driving signal is also supplied to at least one of a data line and a gate line of the display panel.
However Lee teaches wherein the second touch driving signal is also supplied to at least one of a data line and a gate line of the display panel. (Para 83-87)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim, Beaulieu, Reynolds and Inada with Lee to teach wherein the second touch driving signal is also supplied to at least one of a 

Regarding claim 33, Kim, Beaulieu, Reynolds, Inada and Lee already teach the driving method according to claim 13, 
However Kim, Beaulieu, Reynolds, Inada and Lee do not teach wherein the predetermined electric potential is higher than the low level electric potential and lower than the high level electric potential.
And Kim further teaches common voltage is between the high and low touch driving voltage. (Fig. 6 shows Vcom between the max and min voltage of driving voltage)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kim, Beaulieu, Reynolds, Inada and Lee  with the additional teaching Kim to teach wherein the predetermined electric potential is higher than the low level electric potential and lower than the high level electric potential in order to produce the predictable result of image display and touch detection with the common voltage and maximum and minimum touch driving voltages as taught by Kim.

Regarding claim 34, refer to rejection for claim 33.


Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
On pages 15-17, applicant alleged that “ Applicant respectfully submits that the applied references, including Kim, Beaulieu, Reynolds, and Inada, alone or in combination, do not disclose or render obvious at least the above- emphasized features of independent claim 1. 
The Office concedes that Kim, Beaulieu, and Reynolds do not disclose or render obvious "the high section of the second touch driving signal being concurrent with the high section of the first touch driving signal in the touch sensing mode," as recited in claim 1. Office Action at pp. 5-8. The Office relies on Inada for these claim features. Id. at p. 8. The Office contends that Inada discloses this claim feature in paragraph [0061]-[0062] and that it would have been obvious to modify Kim, Beaulieu, and Reynolds to incorporate this claim feature "in order to detect the magnitude of external force with higher accuracy and precision." Id. at pp. 8-9. Applicant respectfully disagrees because such a proposed modification of Kim in view of Inada would not have been obvious based on the MPEP guidance as set forth below. 
The Office relies on Kim for the "second touch driving signal." In particular, the Office contends that T2 of Kim (see, e.g., FIG. 6) corresponds to the "second touch driving signal." Office Action at p. 4. Kim specifically discloses sequentially supplying touch driving signal Vdrv to Tx lines T1 to T4 (respectively connected to Tx electrodes TEl to TE12). Kim at FIGs. 2 (reproduced below on the next page) and 6, paragraph [0045]. The Office's modification based on Inada would result in supplying touch driving 
In the above system disclosed by Kim (see, e.g., FIGs. 2 and 6), a touch is sensed by mutual capacitance between each Tx electrode and each Rx electrode, with Rx electrodes maintained at Vref during subframe SF2. Kim at paragraph [0046]. The sequential supplying of touch driving signal Vdrv to Tx lines T1 to T4 (respectively connected to Tx electrodes TEl to TE12) in Kim allows for detecting mutual capacitance between each Tx electrode and each Rx electrode. If Kim is modified such that touch driving signal Vdrv is supplied to Tx lines T1 and T2 concurrently, as the Office suggests, a touch at the Tx electrodes in the first line L1 (connected to Tx line T1) would not be distinguished from a touch at the Tx electrodes in the second line L2 (connected to Tx line T2), thereby decreasing accuracy and precision of touch sensing. In other words, modifying Kim as proposed by the Office based on Inada would not only change the principle of operation of Kim's disclosed invention but also would render Kim's disclosed invention unsatisfactory for its intended purpose of providing a touch sensitive display. MPEP § 2143.01(V), (VI). Thus, "the teachings of the references are not sufficient to render the claims prima facie obvious," MPEP § 2143.01(VI) (citing In re Ratti, 270 F.2d 810, 813 (CCPA 1959), and "there is no suggestion or motivation to make the proposed modification," MPEP § 2143.01(V) (citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). 
At least for the reasons detailed above, Applicant respectfully submits that independent claim 1, as presented herein, is not prima facie obvious over the applied 
Examiner finds the argument not persuasive.  In this case, the modification as provided by modification of Kim with Inada would not change the principle of operation of Kim's disclosed invention but also would render Kim's disclosed invention unsatisfactory for its intended purpose of providing a touch sensitive display as the touch detection principle of operation as the principle of operation would be mutual capacitive touch detection, and there is no unsatisfactory for its intended purpose of providing a touch sensitive display as touch detection would still be carried out. Please note that the touch accuracy and precision are all relative and it is all depending on its intended purpose.  In this case, the dual driving of touch electrode would still produce the predictable result of touch detection.
Please to response as presented by the Examiner for claim 1 for the response to the argument presented on pages 19-20.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HANG LIN/           Primary Examiner, Art Unit 2626